Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 03, 2017

The Court of Appeals hereby passes the following order:

A18I0003. BRAD MEEKS v. SOUTHERN ELEGANCE DESIGN &
     LANDSCAPE, LLC.

      In this civil action, third party defendant Brad Meeks seeks immediate review
of the trial court’s order denying his motion for summary judgment. Meeks obtained
a certificate of immediate review signed by a different judge than the judge who
signed the denial order, and then he filed this application for interlocutory appeal. We
lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may apply for interlocutory appellate review
“[w]here the trial judge in rendering an order, decision, or judgment, not otherwise
subject to direct appeal, . . . certifies within ten days of entry thereof that the order,
decision, or judgment is of such importance to the case that immediate review should
be had.” (Emphasis supplied.) In accordance with the plain language of the statute,
“the same trial judge who entered the order in question must issue the certificate of
immediate review.”1 Mauer v. Parker Fibernet, LLC, 306 Ga. App. 160, 162 (701
SE2d 599) (2010).
      Because the certificate of immediate review submitted by Meeks is invalid, it
does not confer jurisdiction upon this Court. Accordingly, this application for


      1
        This Court has recognized a limited exception to this rule where evidence
shows that the trial judge was unavailable to execute the certificate. See Freemon v.
Dubroca, 177 Ga. App. 745, 745 (1) (341 SE2d 276) (1986); Tingle v. Harvill, 125
Ga. App. 312, 317-318 (2) (187 SE2d 536) (1972); see also Thorpe v. Russell, 274
Ga. 781, 781-782 (559 SE2d 432) (2002). Meeks, however, has made no showing that
the judge who issued the challenged order was unavailable.
interlocutory appeal is hereby DISMISSED.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    08/03/2017
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.